Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
On line 15 the claim recites the limitation “approached condition”. The limitation is not defined in the claim or the specification, as written it could be any position. For prosecution the approached condition will be the one shown on Figures 13, 19, 20, 23 which show the tools completely closed.

Several Claims have been found with lack of antecedent basis for limitations in the claims maybe due to the previous amendment where the dependency of the claims was changed. The Examiner is reporting some of them, but due to the complexity of the Claim tree and the amount of limitations involved probably some are missing. The Examiner requires the Applicant to review the claims to verify if the dependency of the claims is correct.
Claim 4 recites the limitation "active surface of the upper tool" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be read as disclosed on Claim 3.

Claim 10 recites the limitation “closed path" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Claim will be considered as dependent of Claim 9.

Claim 18 recites the limitations “abutment surface" and “active surface” in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitations will be read as disclosed on Claim 3. 
Additionally Claim 18 recites the broad limitation “configured to heat at least said active surface”, followed by the narrower limitation “optionally both the abutment surface and active surface of the upper tool”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also Claim 18 recites the limitation “the film portion in contact with said active surface of the upper tool”. This is unclear since no film has been disclosed as in contact with the active surface. The film has been disclosed as in contact with the upper tool and as such will be read by the Examiner. 

Regarding Claim 21:
The claim is unclear because the claimed apparatus of Claim 1 is not disclosed as able to provide vacuum or injecting gas into the packaging chamber. The apparatus of Claim 16 would be able to execute the method in normal operation. 

Note:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 7, 9 to 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loewenthal (US 3505781) in view of Mondini (US 2018/0022485).
Regarding Claims 1, 4, 5 and 19:
Loewenthal discloses: An apparatus for automatic packaging a product disposed on a support (Figure 3 shows the apparatus, containers 1a are considered the supports that contain a product, column 1, line 29), said apparatus comprising: 
a supporting frame, 
a conveyor, engaged with the supporting frame and configured to move one or more supports along a predetermined advancement direction (Figures 1, 2 and 4 shows the containers 1a being conveyed on a advancement direction, the molded containers la are supported in the position illustrated in FIG. 1 by any known and suitable device), 
a packaging station having: 
a lower tool configured to receive one or more of said supports, an upper tool configured to receive at least one film portion to be associated to said one or more supports (an upper sealing implement 3 is considered the upper tool, presses the sheet 2 against the rim of each container 1a. The lower sealing implement 4 is considered the lower tool), 
wherein the upper and lower tools are movable from each other between at least one distanced condition, at which the lower tool and upper tool are configured to enable the film portion and support 
a movement device configured to receive a continuous film from a supplying source and positioning said film portion at the upper tool (Figures 3 and 4 show the movement device receiving film 2 from roll 2a and positioning it between the tools), the movement device exhibiting: 
at least one second gripping member also configurable between a respective closed condition, wherein such second member grippingly acts on said film, and a respective open condition, wherein such second member does not grippingly act on said film, being configured to dispose said film portion into the packaging station and below said upper tool (Figures 3 and 4, clamps 11 include jaws that open and close to grab the film or release it and dispose said film portion 2 into the packaging station and below said upper tool 3)
a cutter movable transversally with respect to the advancement direction of the second gripping member and configured to separate from said continuous film said film portion positioned below the upper tool (Column 2, line 63, A knife (not shown) severs the sheet 2 from the supply roll during the sealing operation).
Loewenthal does not disclose a first gripping member configured to operate at an inlet area of said film in the packaging station and the second gripping member is movable with respect to the first gripping member along an operative stroke.
Mondini teaches a similar apparatus for packaging a product disposed on a support that includes a gripping device 33 holding the leading end of the sheet as part of a film feeding device as a way to keep the film sheet aligned, the gripping device include plates 331 and 332 to clamp or unclamp the film material at an inlet area of said film in the packaging station (Figure 10, 10A) and a “second gripping member” (Figures 10, 10A and 11, gripping device 5, equivalent to clamps 11 of Loewenthal ) so the second gripping member is movable with respect to the first gripping member along an operative stroke having an extension sufficient to position the film portion below the overall active surface of the upper tool, said second gripping member being movable between: a first position, wherein the second gripping member is approached to the first gripping member, and a second position, wherein the second gripping member and first gripping member are distanced by said 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Loewenthal the teachings of Mondini and include a first gripping member to operate at an inlet area of said film in the packaging station as described to provide further alignment and stability to the edge of the film before it is gripped by the second gripping device.  

Regarding Claim 2:
As discussed for Claim 1, the modified invention of Loewenthal discloses the invention as claimed, in particular a stop element configured to cooperate with the upper tool and holding the film portion positioned below the upper tool itself, wherein the stop element and upper tool are movable with respect to each other between at least one released condition, wherein the stop element is distanced with respect to the upper tool, and a gripped condition, wherein the stop element is approached with respect to the upper tool (Figures 3 and 4, bars 10 and 14 could be considered a stop element as described) and is capable of blocking a peripheral area of the film portion against an abutment surface of the upper tool (Figure 2 shows a peripheral area of the film portion against an abutment surface of the upper tool).

Regarding Claim 6:
As discussed for Claims 1, 4 and 5, Loewenthal discloses at least two second gripping members (Figure 4, shows two clamps 11) each configured to move between a respective closed condition, wherein grippingly acts on a respective edge of said film portion, and a respective open condition, wherein does not grippingly act on said respective edge; each of said second gripping members being movable away and towards, with respect to the inlet area of said film in the packaging station (where the first gripping member is to be located) to dispose said film portion into the packaging station and below said upper tool by acting on respective lateral opposite edges of said film.

Regarding Claim 7:
As discussed for Claim 1, the modified invention of Loewenthal discloses the invention as claimed.
The modified invention of Loewenthal does not disclose at least one first gripping actuator active on at least one between the lower plate and upper plate of the first gripping member to move such plates between the respective open and closed conditions of the first gripping member; and at least one second gripping actuator, active on at least one between the lower clamp and upper clamp of the second gripping member to move such clamps between the respective open and closed conditions of the second gripping member. 
Mondini teaches using not numbered “actuating devices”, that can be considered gripping actuator, to open and close the plates of all gripping members (Paragraphs 67, 72 and 88).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Mondini and use gripping actuators to operate the plates or jaws of the grippers as a well-known in the art way to open and close grippers.

Regarding Claims 9:
Loewenthal discloses at least one guiding element configured to move each second gripping member along said operative stroke, wherein the guiding element extends along a closed path along which one or more of said second gripping members are movable (Figure 4, bars 10 guide gripping members 11 along a path that is limited, so it will be considered “closed”). 

Regarding Claim 10:
Loewenthal discloses that the closed path comprises: a first and a second rectilinear tracts distanced from each other (Figure 4 shows one bar 10 for each gripping member 11); and a first and a second joining tract configured to couple respective longitudinal end portions of the first and second tracts, 

Regarding Claim 11:
Loewenthal discloses two guiding elements opposite to each other with respect to the upper tool and disposed at least partially on a respective side of this latter (Figure 4, bars 10 guide gripping members 11). 

Regarding Claim 12:
Loewenthal discloses that the upper tool and lower tool, at the approached condition, define at least one packaging chamber (Figure 2).

Regarding Claim 13:
As discussed for Claim 1, the modified invention of Loewenthal discloses the invention as claimed, in particular a knife not number to sever the film material.
The modified invention of Loewenthal does not disclose an auxiliary actuator, 
Mondini teaches a similar apparatus for packaging a product disposed on a support that includes cutting system comprises a plurality of blades and an actuating system that controls the movement and operation of the blades from a rest position distanced from the film to an operative position on a cutting plane and severs the film.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the 

Regarding Claims 14 and 15:
The modified invention of Loewenthal discloses the invention as claimed, in particular the use of a not numbered control that operates gripping, sealer and cutting operations.
The modified invention of Loewenthal does not specifically mention the use of actuators to effect the mentioned operations.
Mondini teaches using not numbered “actuating system” and “actuating devices” that can be to open and close the plates of all gripping members (Paragraphs 67, 72 and 88), cutting, to advance the material and to open and close the jaw members 21 and 22.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Mondini and use actuators to operate the plates or jaws of the grippers, cutters as a well-known in the art way to operate moving elements.

Claims 3, 16, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loewenthal (US 3505781) in view of and Mondini (US 2018/0022485) as applied to claim 2 above, and further in view of Von Seggern (US 7712289).
Regarding Claim 3:
As discussed for Claim 2, the modified invention of Loewenthal discloses the invention as claimed.
The modified invention of Loewenthal does not disclose if the upper tool defines inside at least one cavity open downwardly and exhibiting a dome-shaped active surface or a flat active surface; or wherein the active surface is perimetrally delimited by said abutment surface which exhibits a shape defining one or more annular-shaped surfaces.
Von Seggern teaches a similar packaging machine for a doing gastight packaging of objects using a film material fitting tightly on the objects using a vacuum where the upper tool defines inside at least one cavity open downwardly and exhibiting a flat active surface (Figure 1, sealing tools 2 have a flat 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Von Seggern and make the upper tool with cavities as described for doing gastight packaging of objects using a film material fitting tightly on the objects using a vacuum.

Regarding Claims 16 and 21:
As discussed for Claim 2, the modified invention of Loewenthal discloses the invention as claimed, in particular a control unit being configured to: command the conveyor to perform a loading step comprising moving one or more of said supports into said packaging station when the upper tool and lower tool are in said distanced condition, once completed the loading step, command the main actuator and moving the lower and upper tools to approached condition to define said packaging chamber (Column 2, lines 17 to 22, The synthetic plastic sheet 1 and the molded containers la are supported in the position illustrated in FIG. I by any known and suitable device, until the lower sealing implement 4 has been raised to the position illustrated in FIG. 2)..
The modified invention of Loewenthal does not disclose the packaging station further comprising at least one of: a suctioning device to remove gas from the inside of the packaging station itself, a gas injection device to inject gas in the packaging station, wherein the stop element exhibits at least one channel configured to put in fluid communication the packaging chamber with at least one between the suctioning device and gas injection device.
Von Seggern teaches a similar automatic packaging machine for a doing gastight packaging of objects using a film material fitting tightly on the objects using a vacuum and a spacer plate 5 between film 4 and trays 6 (Figures 1 to 4, the spacer plate will be considered as part of a “stop” element configured to cooperate with the upper tool and holding the film portion positioned below the 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Von Seggern an include as spacer plate to the stop element as indicated to have channels to provide vacuum to the trays to be sealed for doing gastight packaging of objects using a film material.

Regarding Claim 17:
As already discussed for Claim 2; the modified invention of Loewenthal discloses that the stop element comprises a perimetral frame, configured to interpose between the lower tool and the upper tool, said stop element comprising at least one through opening (Figure 4, the space between 9, bars 10 and support 15 is considered an opening) and at least one upper surface destined to cooperate with the abutment surface of the upper tool to block a perimetral area of the film portion when the upper tool and stop element are in said gripped condition (Figure 4 and 5c, the abutment surface of the upper tool cooperates with a surface of clamp 16), wherein the perimetral frame exhibits opposite recesses which, when the gripping element is in said gripped condition and each second gripping member is at the end of said operative stroke away from the first gripping member, are each configured to house at least partially 

Regarding Claim 18:
As discussed for Claim 1, the modified invention of Loewenthal discloses the invention as claimed, in particular that the machine is automatic, so in some way includes controls for all operations.
The modified invention of Loewenthal does not disclose an attracting device or at least one heater configured to heat at least said active surface.
Von Seggern teaches a similar automatic packaging machine for a doing gastight packaging of objects using a film material wherein the upper tool comprises: at least one heater configured to heat at least said active surface, optionally both the abutment surface and active surface of the upper tool (Paragraph 37, Sealing tools 2 are then used to heat-seal the cut regions of deep-drawable film 4 onto peripheral rims 10); an attracting device configured to attract at least part of the film portion in contact with said active surface of the upper tool (Figure 2, vacuum lines 15); wherein the control unit is connected to the attracting device and to the heater and is configured to perform a step of deforming the film portion: commanding the heater to determine the heating at least of the active surface of the upper tool, commanding the attracting device to attract against the active surface of the upper tool at least part of the film portion when the stop element and upper tool are in a gripped condition, synchronizing the command of the heater with the command of the attracting device to perform a heating of the film portion before and/or during said attraction exerted by the attracting device (The three references teach that the packaging machines are completely automatic so all the operations would be executed under instructions of some “control unit”.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Von Seggern and include a heater and a vacuum as described for automatic an packaging machine for a doing gastight packaging of objects using a film material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loewenthal (US 3505781) in view of Mondini (US 2018/0022485) as applied to claim 1 above, and further in view of Marion (US 3703066).
Regarding Claim 8:
As discussed for Claim 7, the modified invention of Loewenthal discloses the invention as claimed.
The modified invention of Loewenthal does not disclose that the trailing edge of the first gripping member exhibits a rectilinear central portion and a depression at each of the two opposite sides so that each plate exhibits a dimension, measured parallel to said advancement direction of the film, greater in a central area, than the two lateral areas of the plate itself, the lower clamp and upper clamp of each second gripping member are configured to be inserted at a respective of said depressions present on the trailing edge of the upper and lower plates of the gripping member, said upper clamp and lower clamp exhibiting a perimeter countershaped to the shape of the respective depression present on the trailing edge of the perimeter of the upper and lower plates of the first gripping member.
Marion teaches an apparatus for feeding plastic film material to seal and close the opening of a container, applied in particular to shrink plastic film that includes a static first gripping member and a movable second gripping member (Figures 1 and 2, plates 33, 34 form the first gripping member and 36, 37 the second), so the trailing edge of the first gripping member exhibits a rectilinear central portion and a depression at each of the two opposite sides so that each plate exhibits a dimension, measured parallel to said advancement direction of the film, greater in a central area, than the two lateral areas of the plate itself, the lower clamp and upper clamp of each second gripping member are configured to be inserted at a respective of said depressions present on the trailing edge of the upper and lower plates of the gripping member, said upper clamp and lower clamp exhibiting a perimeter countershaped to the shape of the respective depression present on the trailing edge of the perimeter of the upper and lower plates of the first gripping member (Figures 2 and 5, plates 33 and 34 include notches 27 and 29 to expose the corner leading section of the film 20 threaded between the plates to receive the clamp fingers 36 and 37).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Marion and make the perimeters of the plates “countershaped” as disclosed by Marion to allow fingers on the second gripping members grasp the film exposed on corresponding notches of the first jaw, in particulars for transferring shrink material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Loewenthal (US 3505781) in view of and Mondini (US 2018/0022485) as applied to claim 1 above, and further in view of Ickert (US 2012/0324835).
Regarding Claim 20:
As discussed for Claim 7, the modified invention of Loewenthal discloses the invention as claimed.
The modified invention of Loewenthal does not disclose wherein the advancement direction of the supports is parallel to the advancement direction of said film, wherein the step of cutting the film is performed by a cutter movable along a plane extending transversally to the advancement direction of said film.
Ickert teaches a similar machine for sealing cups by film that has the advancement direction of the film parallel to the advancement direction of the cups and blades cutting the film advancing on a plane extending transversally to the advancement direction of said film.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Loewenthal the teachings of Ickert and place the advancement direction of the material parallel to the advancement direction of the supports and the blades extending transversally to the advancement direction of the film because that is well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731